859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ignacio FORTE, Defendant-Appellant.
No. 88-1810.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1988.

Before WELLFORD and BOGGS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Defendant appeals from the district court's order which denied his motion for bail pending trial.  The government has filed a brief in opposition to releasing defendant pending trial.


2
According to the provisions of 18 U.S.C. Sec. 3142(e) a defendant shall be detained if, after a hearing pursuant to subsection (f), the judicial officer finds that no condition or combination of conditions will reasonably assure the appearance of the defendant as required and the safety of any other person and the community.  Subject to rebuttal by the defendant "it shall be presumed that no condition or set of conditions will reasonably assure the appearance of the person as required and the safety of the community if the judicial officers finds that there is probable cause to believe that the person committed an offense for which a maximum term of imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. Sec. 801 et seq. ...  Id.    A finding that there is no condition or combination of conditions will reasonably assure the safety of any person or the community shall be supported by clear and convincing evidence.  18 U.S.C. Sec. 3142(f).


3
The rebuttable presumption of 18 U.S.C. Sec. 3142(e) applies in this case because defendant was charged under the Crime Control Act.  See United States v. Volksen, 766 F.2d 190, 192 (5th Cir.1985).  Defendant does not rebut the presumption of flight and danger on appeal.  Accordingly, the district court's order denying bail is affirmed.